 1

 2
                            UNITED STATES DISTRICT COURT
 3
                                   DISTRICT OF NEVADA
 4
         TERRANCE EUGENE WILLIAMS,                Case No. 3:21-cv-00187-HDM-CLB
 5
                              Petitioner,
 6            v.                                              ORDER
 7       NEVADA       DEPARTMENT         OF
         CORRECTIONS, et al.,
 8
                             Respondents.
 9
10           On May 24, 2021, the Court entered an order directing
11   Petitioner Terrance Eugene Williams, a pro se Nevada prisoner, to
12   file his petition on the Court’s required 28 U.S.C. § 2254 petition
13   form and to either pay the standard five dollar ($5.00) filing fee
14   or file a complete application for leave to proceed in forma
15   pauperis (“IFP”) within 30 days. ECF No. 4. On June 9, 2021,
16   Petitioner filed a Motion for Appointment of Counsel 1 (ECF No. 5)
17   and another IFP application (ECF No. 6).
18           Petitioner’s   IFP     application,       however,   is   incomplete.
19   Petitioner must include a copy of the prisoner’s trust account
20   statement for the six-month period prior to filing.2 See 28 U.S.C.
21   § 1915(a); LSR 1-1, LSR 1-2. Petitioner will have 30 days from the
22   date of this order to submit a copy of the prisoner’s trust account
23   statement for the six-month period prior to filing to complete his
24
     1
           The Court will defer consideration of the motion for appointment of
25   counsel until Petitioner has fully complied with this order.
     2
           An IFP application is complete with the appropriate supporting
26   documentation: (1) a financial certificate signed by an authorized prison
     official, (2) a copy of the prisoner’s trust account statement for the six-
27   month period prior to filing, and (3) a financial affidavit and acknowledgement
     signed by the prisoner showing an inability to prepay fees and costs or give
28   security for them.



                                              1
 1   IFP application or alternatively pay the $5.00 filing fee.

 2        In addition, to date, Petitioner has not filed an amended

 3   petition on the Court’s required 28 U.S.C. § 2254 petition form as

 4   instructed in the Court’s previous order. Local Rule LSR 3-1

 5   requires Petitioner to file his petition on the Court’s required

 6   § 2254 petition form. Instead of complying with the local rule,

 7   Petitioner   used   a   state   court       form.   Petitioner    must   use   the

 8   required form to state his claims in order to provide the court

 9   with necessary information to conduct preliminary review of the
10   petition. Accordingly, Petitioner must file an amended petition on
11   the Court’s form within 30 days of the date of this order.
12        Petitioner must clearly title the amended petition as such by
13   writing the word “AMENDED” immediately above “Petition for a Writ
14   of Habeas Corpus” on page 1 in the caption, and he must place the
15   case number, 3:21-cv-00187-HDM-CLB, in the designated space. Under
16   Local Rule 15-1, the amended petition must be complete in itself
17   without reference to previously filed papers. Thus, the claims and
18   allegations that are stated in the amended petition will be the
19   only matters remaining before the Court. Any claims or allegations

20   that are left out of the amended petition or that are not re-

21   alleged will not be considered.

22        Lastly, electronic filing is now mandatory at Northern Nevada

23   Correctional Center for all prisoner filings in all federal cases

24   before this Court, including civil rights and habeas corpus cases,

25   in accordance with the Court’s Fifth Amended General Order 2012-

26   01. (ECF No. 3). Since he is housed at Northern Nevada Correctional

27   Center,   Petitioner    must    electronically       file   all   future   court

28   documents, instead of mailing those documents to the Clerk of


                                             2
 1   Court.

 2       IT IS THEREFORE ORDERED:

 3       1. Within 30 days of the date of this order, Petitioner must

 4            file a copy of his inmate trust account statement for the

 5            six-month   period   prior     to   filing.   Alternatively,

 6            Petitioner will pay the $5 filing fee within 30 days.

 7       2. The Clerk of Court is instructed to MAIL Petitioner a blank

 8            form petition for a writ of habeas corpus pursuant to 28

 9            U.S.C. § 2254 with instructions.
10       3. Petitioner must file an amended petition on the Court’s
11            form within 30 days. Petitioner must clearly title the
12            amended petition as such by writing the word “AMENDED”
13            immediately above “Petition for a Writ of Habeas Corpus”
14            on page 1 in the caption, and he must place the case number,
15            3:21-cv-00187-HDM-CLB, in the designated space.
16       4. Petitioner’s failure to comply with this Order by (a)
17            filing an amended petition, and either (b) submitting a
18            statement of his inmate trust account for the six-month
19            period prior to filing to complete his IFP application, or

20            (c) paying the filing fee within 30 days will result in

21            the dismissal of this action without prejudice and without

22            further advance notice.

23       DATED: this 6th day of July, 2021.

24

25
                                            HOWARD D. MCKIBBEN
26                                          UNITED STATES DISTRICT JUDGE
27

28


                                        3
